Citation Nr: 9931494	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  99-08 388A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, based on a claim of service connection for the cause of 
the veteran's death.



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to January 
1969.  He died in October 1976.  The appellant is the 
veteran's surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

In her May 1999 substantive appeal, the appellant contends 
that the Chapter 35 benefits sought on appeal should be 
granted because the veteran's death was due to exposure to 
Agent Orange while serving in Vietnam. 

However, the only statements in either the rating decision or 
the statement of the case pertaining to service connection 
for the cause of the veteran's death are, "[i]n this case, 
there are no facts that indicate that the veteran died of a 
service-connected disability," and, "the evidence does not 
indicate that the cause of the veteran's death was due to 
military service."  No laws and regulations pertaining to 
service connection for the cause of the veteran's death or 
service connection based on residuals of exposure to Agent 
Orange were discussed or cited.

In the Board's view, the RO's January 1999 rating decision 
did not contain adequate reasons and bases for the denial of 
the appellant's claim, and the March 1999 Statement of the 
Case did not adequately inform the appellant of the laws and 
regulations under which the claim was adjudicated.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that correction of this procedural 
defect is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should readjudicate the 
appellant's claim of entitlement to 
Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, 
Title 38, United States Code, based on a 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  The rating decision should 
provide adequate reasons and bases and 
cite the applicable laws and regulations, 
including those pertaining to well 
grounded claims, service connection, 
service connection for the cause of the 
veteran's death, presumptive service 
connection and direct service connection 
based on Agent Orange exposure, and 
Chapter 35 benefits.

2.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant should be 
provided a supplemental statement of the 
case containing adequate reasons and 
bases which reflects RO consideration of 
all additional evidence, and the 
opportunity to respond.   In the 
supplemental statement of the case, the 
appellant should be provided notice of 
the applicable laws and regulations, 
including those pertaining to well 
grounded claims, service connection, 
service connection for the cause of the 
veteran's death, presumptive service 
connection and direct service connection 
based on Agent Orange exposure, and 
Chapter 35 benefits.  Thereafter, the 
case should be returned to the Board for 
further appellate review.  The purpose of 
this REMAND is to obtain additional 
evidence and ensure that the veteran is 
afforded all due process of law.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the appellant until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

